Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed by William Dawson, who operated a delivery wagon, and while driving said -wagon at Thirty-third and State streets, Chicago, was struck by a motor truck alleged to be the property and operated by the South Park Commissioners of Chicago. The State of Illinois, appearing and filing their demurrer, "which, according to previous decisions in cases of this character filed in this court heretofore, is sustained, as the court has repeated in former opinions there is no legal liability in this class of cases. One of the chief reasons heretofore assigned, that in opening the gates for obligation in such remote subdivisions of the State on the ground of equity or social justice, would impose a burden upon the taxpayers of the State of Illinois that was not contemplated, in the opinion of this court, when the act creating the court was made a law by the legislature. This court therefore disallows the claim.